Exhibit 10.17

 

LOGO [g846615g77a83.jpg]

December 29, 2014

Stephen P. Sarno

11 Memory Lane

North Reading, MA 01864

Dear Steve:

As we have discussed, the purpose of this letter agreement (the “Agreement”) is
to confirm the terms regarding your transition services and separation of
employment from Exa Corporation (the “Company”). As more fully set forth below,
the Company desires to provide you with the opportunity to transition from the
Company and receive severance pay and benefits in exchange for certain
agreements by you.

1.        Separation of Employment. Your employment with the Company will
terminate on January 9, 2015 (the “Separation Date”). From the date of this
letter until the Separation Date, you will focus your attention and best efforts
on transitioning your current duties to other Company personnel as directed by
the Company’s CFO and CEO. You will conduct yourself at all times in a
professional manner with respect to your interactions with Company personnel and
third parties. On the Separation Date, you will receive your regular pay plus
the value of your unused vacation earned through that date. You acknowledge that
from and after the Separation Date, you will have no authority and will not
represent yourself as an employee, officer or agent of the Company.

2.        Additional Transition Assistance. During the period between the
Separation Date and February 10, 2015, you will be available by email and
telephone within 1 business day of the request to answer questions and to
provide information in connection with the transitioning of your duties and the
transfer of knowledge to designated Exa F&O contacts as outlined in Exhibit A.
During this period your focus will be on supporting the FY 2015 year end close,
revenue reviews and 10K support as well as and any related reporting and
analysis. During February 10 and March 25 or the filing of the Company’s FY 2015
10K, which ever is sooner, you will be available to provide consultative support
related to the development and filing of the 10K as requested by the Company and
outlined in Exhibit A.

3.        Transition payment. Subject to your execution and non-revocation of
this Agreement, and subject to your compliance with its terms, the Company
agrees to pay you a one time transition payment of $100,000, less all required
local, state, federal and other employment-related taxes and deductions (the
“Transition Pay”), in the regular payroll cycle on the February 20, 2015 pay
date.

4.        COBRA. You understand your legal right, pursuant to the Consolidated
Omnibus Budget Reconciliation Act (COBRA), after the Separation Date and upon
timely completion of the appropriate forms, to continue at your own expense,
your medical and dental insurance coverage. Subject to your execution and
non-revocation of this Agreement, should you elect COBRA continuation coverage,
for the three-month period immediately following the Separation Date or until
you obtain alternative health insurance coverage, whichever date is earlier, the
Company shall continue to make the same premium contribution applicable to you
as of the Separation Date.

 

1



--------------------------------------------------------------------------------

LOGO [g846615g77a83.jpg]

5.        Covenants by You. You expressly acknowledge and agree to the
following:

(a)        that no later than February 10th, you will return to the Company, and
will not retain, any and all Company files, documents and other confidential
information (and any copies thereof in any form or media) and property,
including without limitation, any cell phone, hand-held computer device, keys,
key cards and vehicles, you will however maintain access to your computer and
you understand and agree that you will not receive the Severance until you have
done so;

(b)        that you reaffirm and will abide by the Intellectual Property
Protection and Assignment Agreement previously signed by you and attached hereto
(the “IPPA”) and that you will abide by any and all common law and/or statutory
obligations relating to protection and non-disclosure of the Company’s trade
secrets and/or confidential and proprietary documents and information;

(c)        that for a period of one year after the Separation Date, you will
not, on your own behalf, or as owner, manager, stockholder, consultant,
director, officer, or employee of any business entity other than the Company,
directly or indirectly hire, attempt to hire, or induce or solicit to be hired,
as an employee or consultant or in any other capacity, any employee or exclusive
consultant of the Company (or any person who may have been employed or engaged
as a consultant exclusively by the Company during the term of your employment by
the Company), or assist in such hiring by any other person or business entity or
encourage any such employee or consultant to terminate his or her employment or
consultancy relationship with the Company, you may however hire former employees
of the Company that were categorized as involuntary terminations from the
Company;

(d)        that all information relating in any way to the negotiation of this
Agreement, including the terms and amount of financial consideration provided
for in this Agreement, shall be held confidential by you and the Company and
shall not be publicized or disclosed to any person (other than an immediate
family member, legal counsel or financial advisor, provided that any such
individual to whom disclosure is made agrees to be bound by these
confidentiality obligations), business entity or government agency (except as
mandated by state or federal law);

(e)        that you and the Company will not make any statements that are
professionally or personally disparaging about, or adverse to, the interests of
you and the Company (and its officers, directors and managers) including, but
not limited to, any statements that disparage any such person, product, service,
finances, financial condition, capability or any other aspect of the business of
the Company, and that you and the Company will not engage in any conduct which
is intended to harm professionally or personally the reputation of you or the
Company (and its officers, directors and managers);

(f)        that the breach of any of the foregoing covenants or of the terms of
the IPPA by either party shall constitute a material breach of this Agreement
and shall relieve the impacted party of any further obligations hereunder and,
in addition to any other legal or equitable remedy available to either party,
shall entitle the Company to recover any Severance Pay already paid to or for
you pursuant to Section 1 of this Agreement; and

(g)        that all of the Company’s rights under this Agreement will inure to
the benefit of the Company’s successors and assigns.

 

2



--------------------------------------------------------------------------------

LOGO [g846615g77a83.jpg]

6.        Equity. You acknowledge and agree that the terms of the Incentive
Stock Option Agreements which you previously signed (the “Option Agreements”)
are hereby incorporated by reference into this Agreement and shall remain in
effect after the execution of this Agreement. Accordingly, you may exercise any
stock options which have vested as of the Separation Date pursuant to the terms
of the Option Agreements and the relevant stock option plan document(s).

7.        Release of Claims.

(i) You hereby agree and acknowledge that by signing this Agreement and
accepting the severance pay and benefits discussed in Sections 3 and 4, you are
waiving your right to assert any and all forms of legal Claims against the
Company1/ of any kind whatsoever, arising from the beginning of time through the
date you execute this Agreement. With the sole and limited exceptions set forth
in paragraph (ii) below, for purposes of this Section 7 the words “Claim” and
“Claims” are intended to be as broad as the law allows and to mean: any and all
charges, complaints and other form of action against the Company, seeking any
form of relief including, without limitation, equitable relief (whether
declaratory, injunctive or otherwise), the recovery of any damages, or any other
form of monetary recovery whatsoever (including, without limitation, back pay,
front pay, compensatory damages, emotional distress damages, punitive damages,
attorneys’ fees and any other costs) against the Company, including, without
limitation:

(a)        Claims under any Massachusetts (or any other state) or federal
discrimination, fair employment practices or other employment related statute,
regulation or executive order (as they may have been amended through the date
you sign this Agreement), including the federal Age Discrimination Employment
Act and Mass. Gen. L. c. 151B;

(b)        Claims under any other Massachusetts (or any other state) or federal
employment related statute, regulation or executive order (as they may have been
amended through the date you sign this Agreement), including the Massachusetts
Wage Act, Mass. Gen. L. c. 149, section 148 et seq. and the Massachusetts
overtime pay law, Mass. Gen. L. c. 151, section 1A, et seq.;

(c)        Claims under any Massachusetts (or any other state) or federal common
law theory; and

(d)        any other Claims arising under other state or federal law.

(ii)        Notwithstanding the foregoing, this Section 7 shall not release the
Company from any obligation expressly set forth in this Agreement, and does not
preclude you from filing a charge of discrimination with the United States Equal
Employment Opportunity Commission (“EEOC”), but you will not be entitled to any
monetary or other relief from the EEOC or from any Court as a result of
litigation brought on the basis of or in connection with such charge.

 

1/ 

For purposes of this Section, the term “Company” includes Exa Corporation and
any of its divisions, affiliates (which means all persons and entities directly
or indirectly controlling, controlled by or under common control with Exa
Corporation), parents, subsidiaries and all other related entities, and its and
their directors, officers, employees, trustees, agents, successors and assigns.

 

3



--------------------------------------------------------------------------------

LOGO [g846615g77a83.jpg]

(iii)        You expressly acknowledge and agree that, but for providing the
foregoing release of Claims, you would not be receiving the Severance Pay and
Benefits being provided to you under the terms of this Agreement.

8.        Acknowledgements. By executing this Agreement, you are acknowledging
that you have been afforded sufficient time to understand the terms and effects
of this Agreement, that your agreements and obligations hereunder are made
voluntarily, knowingly and without duress, and that neither the Company nor its
agents or representatives have made any representations inconsistent with the
provisions of this Agreement.

9.        Executing and Understanding this Agreement. You acknowledge that you
are waiving and releasing any rights under the Age Discrimination in Employment
Act of 1967 (the “ADEA”) and that this waiver and release is knowing and
voluntary. You understand that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. You acknowledge that the consideration given for this waiver and
release is in addition to anything of value to which you are already entitled.
You further acknowledge notice by this writing that:

(a)        You may consult with an attorney prior to executing this Agreement;

(b)        You have up to twenty-one (21) calendar days within which to consider
this Agreement;

(c)        You have seven (7) calendar days following your execution of this
Agreement to revoke the Agreement;

(d)        This Agreement shall not be effective until the seven (7) day
revocation period has expired; and

(e)        In order to revoke this Agreement, you must deliver written notice of
such revocation to Michelle Burnett on or before 11:59 p.m. Eastern Daylight
Time of the seventh calendar day following the date you sign the Agreement.

10.        Indemnification by the Company. The Company shall indemnify you to
the fullest extent permitted by the Delaware General Corporation Law for any
acts or omissions allegedly made by you while you serve or have served as the
Company’s Vice President of Finance and Chief Accounting Officer or as the
Company’s Interim Chief Financial Officer. Without limiting the generality of
the foregoing, the Company shall indemnify you to the fullest extend provided
for in Article XI of the Amended and Restated By-Laws of the Company, to the
same extent and in the same manner as if you had served as a director of the
Company. The Company acknowledges and agrees that the rights under the
Certificate of Incorporation and By-laws vested upon the commencement of your
service as the Company’s Vice President of Finance and Chief Accounting Officer
and Interim Chief Financial Officer. The Company will not amend its Certificate
of Incorporation or its By-laws in any way that would result in any reduction in
your indemnification rights as they existed during your time of employment with
the Company. Moreover, the Company acknowledges that you serve and have served
as an officer or employee at the direction or request of the Company.

 

4



--------------------------------------------------------------------------------

LOGO [g846615g77a83.jpg]

This Agreement may be signed on one or more copies, each of which when signed
will be deemed to be an original, and all of which together will constitute one
and the same Agreement.

Please acknowledge your understanding and agreement with the foregoing by
countersigning this Letter Agreement and returning it to the Company no later
than January 13, 2015.

 

Very truly yours, Exa Corporation By:  

/s/ Michelle Burnett

    Michelle Burnett     Vice President of Human Resources

 

Confirmed and Agreed: /s/ Stephen P. Sarno Stephen P. Sarno Dated:  

December 29, 2014

 

5